     Case 3:19-cv-01887-MMA-MDD Document 12 Filed 06/16/20 PageID.122 Page 1 of 4



1
2
3
4
5
6                        UNITED STATES DISTRICT COURT

7                     SOUTHERN DISTRICT OF CALIFORNIA

8
9     NANCY BARR,                                    Case No.: 19cv1887-MMA-MDD
                                    Plaintiff,
10                                                   SECOND AMENDED
11
      v.                                             SCHEDULING ORDER
      LABORATORY CORPORATION                         REGULATING DISCOVERY
12                                                   AND OTHER PRE-TRIAL
      OF AMERICA HOLDINGS, a
13    business entity, exact form                    PROCEEDINGS
      unknown,                                       [ECF NO. 11]
14
                                  Defendant.
15
16
           On June 12, 2020, the parties filed a joint request to amend the
17
      scheduling order. [ECF No. 11]. The Court finds good cause to grant in
18
      part, the joint motion, IT IS HEREBY ORDERED:
19
           1.    All expert disclosures required by Fed. R. Civ. P. 26(a)(2) shall be
20
      served on all parties on or before July 17, 2020. Any contradictory or
21
      rebuttal disclosures within the meaning of Rule 26(a)(2)(D)(ii) shall be
22
      disclosed on or before August 17, 2020. Unless otherwise stipulated by the
23
      parties, the required expert disclosures shall include an expert report as
24
      required by Rule 26(a)(2)(B). If a written report is not required, the
25
      disclosure must provide the information required under Rule 26(a)(2)(C).
26
           2.    Except as provided in the paragraph below, any party that
27
28
                                                 1
                                                                      19cv1887-MMA-MDD
     Case 3:19-cv-01887-MMA-MDD Document 12 Filed 06/16/20 PageID.123 Page 2 of 4



1     fails to make these disclosures will not, absent substantial
2     justification, be permitted to use evidence or testimony not disclosed
3     at any hearing or at the time of trial. In addition, the Court may
4     impose sanctions as permitted by Fed. R. Civ. P. 37(c).
5           3.     All discovery, including expert discovery, shall be completed by all
6     parties by September 16, 2020. Completed means that interrogatories,
7     requests for production, and other discovery requests must be served at least
8     thirty (30) days prior to the established cutoff date so that responses thereto
9     will be due on or before the cutoff date. All subpoenas issued for discovery
10    must be returnable on or before the discovery cutoff date. All disputes
11    concerning discovery shall be brought to the attention of the Magistrate
12    Judge no later than thirty (30) days following the date upon which the event
13    giving rise to the dispute occurred. The parties are required to meet and
14    confer regarding all discovery disputes pursuant to the requirements of Local
15    Rule 26.1(a). The parties are to comply with the chambers rules of the
16    Magistrate Judge in bringing discovery before the court.
17          4.     Failure to comply with this section or any other discovery order of
18    the court may result in the sanctions provided for in Fed. R. Civ. P. 37,
19    including a prohibition on the introduction of experts or other designated
20    matters in evidence.
21          5.     All dispositive pretrial motions, including motions for summary
22    judgment and motions addressing Daubert issues, must be filed by October
23    16, 2020.1 Counsel for the moving party must obtain a motion hearing date
24    from Judge Anello’s law clerk. The period of time between the date you
25
26
      1This deadline is not applicable to pretrial motions in limine. For further information
27    regarding motions in limine, please refer to Judge Anello’s Civil Chambers Rules.

28
                                                   2
                                                                               19cv1887-MMA-MDD
     Case 3:19-cv-01887-MMA-MDD Document 12 Filed 06/16/20 PageID.124 Page 3 of 4



1     request a motion date and the hearing date may vary from one district judge
2     to another. Please plan accordingly. Failure to make a timely request for a
3     motion date may result in the motion not being heard.
4              6.    If appropriate, following the filing of an order ruling on a motion
5     for summary judgment or other dispositive pretrial motion, or in the event no
6     such motion is filed, after the expiration of the deadline set forth in
7     paragraph 8, supra, Judge Anello will issue a pretrial scheduling order
8     setting a pretrial conference, trial date, and all related pretrial deadlines.
9     The parties must review and be familiar with Judge Anello’s Civil Chambers
10    Rules, which provide additional information regarding pretrial scheduling.
11             7.    A Mandatory Settlement Conference will be conducted on
12    September 16, 2020 at 9:30AM in the chambers of Magistrate Judge
13    Mitchell D. Dembin. Counsel or any party representing himself or herself
14    must submit confidential settlement briefs directly to the magistrate judge’s
15    chambers by September 9, 2020. All parties are ordered to read and fully
16    comply with the Chambers Rules of the assigned Magistrate Judge.
17             8.    A post trial settlement conference before a magistrate judge may
18    be held within 30 days of verdict in the case.
19             9.    The dates and times set forth herein will not be modified except
20    for good cause shown.
21             10.   Briefs or memoranda in support of or in opposition to any pending
22    motion must not exceed twenty-five (25) pages in length without leave of a
23    district court judge. No reply memorandum will exceed ten (10) pages
24    without leave of a district court judge. Briefs and memoranda exceeding ten
25    (10) pages in length must have a table of contents and a table of authorities
26    cited.
27
28
                                                 3
                                                                          19cv1887-MMA-MDD
     Case 3:19-cv-01887-MMA-MDD Document 12 Filed 06/16/20 PageID.125 Page 4 of 4



1          11.   Plaintiff’s counsel must serve a copy of this order on all parties
2     that enter this case hereafter.
3          12.   No further extensions will be granted absent exceptional good
4     cause.
5          IT IS SO ORDERED.
6
7     Dated: June 16, 2020
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             4
                                                                      19cv1887-MMA-MDD
